FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims and Interview Summary
2.	This action is in response to papers filed 18 October 2022, in which claims 1 and 6 were amended, claim 5 was canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	The Interview Summary is acknowledged and the interview record is complete.
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections.
3.	Claims 1-3 and 6 are under prosecution.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication No. US 2008/0268440 A1, published 30 October 2008), Frutos et al (U.S. Patent No. 7,981,665 B2, issued 19 July 2011), and Nakahara et al (U.S. Patent Application Publication No. US 2008/0014581 A1, published 17 January 2008).
	Regarding claim 1, Liu et al teach a flow cell having a surface comprising a solid substrate therein, in the form of a microplate (paragraph 0117).  Liu et al also teach a coupling agent, in the form of a silane, which is attached to the solid substrate so that a polymer is attached thereto, and that the surface is treated so that the coupling agent (i.e., linker molecules) are covalently attached (paragraphs 0031-0035) to form reaction spots; thus, it is obvious to covalently attach the coupling agent to the solid substrate.  Liu et al further teach the coupling of a polymer, in the form of polymaleic anhydride, to the coupling agent (e.g., a PVA film), and attachment of nucleic acid molecules (i.e., polynucleotides) to the maleic acid polymer, which comprises unreacted maleic anhydride groups (paragraph 0046).  Lu et al teach the nucleic acids are covalently attached to the polymer (i.e., reaction spots; paragraph 0046), and that the polymer is modified with a small molecule, in the form of hexethylene glycol or polyethylene glycol (paragraph 0050).  Liu et al also teach the added advantage of having substantial non-reactivity with assay reagents (paragraph 0023). Thus, Liu et al teach the known techniques discussed above.	
	Liu et al do not teach the functionally equivalent instantly claimed polymer, which is discussed in paragraph 0052 of the instant Specification as being that of Frutos et al.
	Frutos et al teach flow cells having solid substrates, in the form of biosensor chips, placed therein (Examples 4 and 2).  Frutos et al further teach the claimed polymer (i.e., Figure 1, column 8, lines 10-60, and claim 1 of Frutos et al), having the claimed ratios of reacted to unreacted groups (i.e., ionizable to reactive groups; column 4, line 55-column 5, line 20).  Frutos et al teach a coupling agent, in the form of a tie layer, is covalently bonded to the surface of a substrate (column 10, lines 25-45), that any chemical attachment, including to biomolecules, includes covalent attachment (column 4, lines 10-20), and that the covalently attached biomolecules are nucleic acids (column 12, lines 1-15).  Thus, it is obvious to covalently attach the surface to the coupling agent (i.e., tie layer), to covalently attach to coupling agent to the polymer, and covalently couple the polymer to the nucleic acid.  Frutos et al also teach the coupling agent (i.e., tie layer) is 3-aminopropyltriethoxy silane or aminopropylsilsesquioxane (column 11, lines 15-30), that the polymer includes the small modulating molecule oligo ethylene glycol (column 8, lines 10-35), and that the functionally equivalent polymer has the added advantage of reducing non-specific binding (column 14, lines 30-40).  Thus, Frutos et al teach the known techniques of using the functionally equivalent polymer as discussed above.	
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
	In the instant case, Liu et al teach the substrate is in a flow call so that a sample is flowed across the surface of the microplate (paragraph 0117).  Because the sample is flowed over the substrate in the flow cell, is believed that the flow cell has a chamber within which the solid substrate (i.e., microplate) is places.  Similarly, Frutos et al teach the substrates (i.e., sensor chips) are introduced into flow cells (Examples 4 and 2). Because the substrates are introduced into flow cells, is believed that the flow cell has a chamber within which the solid substrates are placed.  
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09.	
With respect to the values of m and n for the claimed polymer, it is noted that no values for these numbers are explicitly disclosed in Frutos et al. However, Frutos et al do teach the ratio of 10 as claimed (e.g., claim 1 of Frutos); thus, the ratio of 10 encompasses at least m=10 and n=1, which is within the claimed range.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Frutos et al teach the use of modulating (i.e., blocking) agents, including ethanolamine and polyethylene glycols (column 9, lines 20-35).  
While Liu et al teach solutions of probe molecules on the substrate (i.e., the polymer; paragraph 0057), and while Frutos et al teach spotting of solution (column 13, lines 40-50), neither Liu et al nor Frutos et al explicitly teach a probe solution that also includes the blocking agent.
However, Nakahara et al teach substrates wherein amines are utilized for immobilization (e.g., paragraph 0072), and further wherein blocking agents, in the form of either polyethylene glycol or a combination of polyethylene glycol and ethanolamine is utilized (paragraph 0074-0075), as well as the use of 3-aminopropyltriethoxysilane (paragraph 0060).  Nakahara et al further teach the use of solution comprising both the probe molecules and the blocking agents (paragraph 0094).
With respect to the claimed mole ratio, Nakahara et al teach the nucleic acid probe molecule is in the range of 0.5 micromolar to 100 micromolar (paragraph 0086), and that the concentration of polyethylene glycol in solution is in the range of 1 to 100 mM (paragraph 0075).  Thus, the mole ratio of Nakahara et al includes 100 micromolar probe and 1 mM polyethylene glycol, which is 1:10 and is within the claimed range.
 In addition, it is reiterated that the courts have found that where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, the claimed mole ratio merely represents routine optimization and/or an obvious variant of the ratios of he cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Nakahara et al also teach the combined probe and blocking agent solution, which has the added advantage of saving time (paragraph 0094).  Thus, Nakahara et al teach the known techniques discussed above.   
In addition, with respect to a mixture of the two claimed reagents, the courts have found that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”  See MPEP2144.06.  It is therefore obvious to provide a mixture of the claimed reagents.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
With respect to controlling probe density, it is noted that Liu et al clearly express a desire to control probe density (e.g., paragraph 0073).  Nakahara et al also teach control of the immobilization density by changing reaction conditions, specifically by controlling the concentration of the surface (e.g., particles) relative to the immobilization solution (e.g., paragraph 0066). Thus. it would be obvious to use a specific concentration of the probe solution (relative to the substrate) to control the probe density.
In addition, it is reiterated that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the broadly claimed use of a “specific concentration” merely represents routine optimization of the conditions of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Liu et al, Frutos et al, and Nakahara et al to arrive at the instantly claimed flow cell with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a flow cell having added advantages of:
A.	 Having substantial non-reactivity with assay reagents as explicitly taught by Liu et al (paragraph 0023);
B.	Reducing non-specific binding as explicitly taught by Frutos et al (column 14, lines 30-40); and 
C.	Saving time as explicitly taught by Nakahara et al (paragraph 0094).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Frutos et al, Liu et al, and Nakahara et al could have been combined with predictable results because the known techniques of the cited references predictably result in surfaces useful for immobilizing nucleic acids in flow cells.
Regarding claim 2, the flow cell article of claim 1 is discussed above.  Liu et al teach polynucleotides terminated with reactive amine groups that react with the polymer layer (paragraph 0045).  In addition, Frutos et al teach reaction of the polymer with amine groups (paragraph 0046-0047).  Thus, it would have been obvious to attach amine-terminated nucleic acids probes to the polymer layer.
	Regarding claim 3, the flow cell article of claim 1 is discussed above.  Frutos et al teach the substrate is glass (paragraph 0040), as do Liu et al (paragraph 0023).  Nakamura et al also teach glass substrates (i.e., carriers; paragraph 0058).
Regarding claim 6, the flow cell article of claim 1 is discussed above.  Frutos et al also teach the coupling agent (i.e., tie layer) is 3-aminopropyltriethoxy silane or aminopropylsilsesquioxane (paragraph 0072).  Nakahara et al also teach 3-aminopropyltriethoxysilane (paragraph 0060).
Response to Arguments
7.	Applicant's arguments filed 18 October 2022 (hereafter the “Remarks) have been fully considered but they are not persuasive for the reasons discussed below.
	A.	Following a summary of the amendments and the interview summary, Applicant argues on pages 6-7 of the Remarks that  Liu et al do not teach coupling silanes to a polymer. Thus, Applicant argues Liu et al individually.
	However, as noted in the rejections above, Liu et al also teach a coupling agent, in the form of a silane, which is attached to the solid substrate so that a polymer is attached thereto, and that the surface is treated so that the coupling agent (i.e., linker molecules) are covalently attached (paragraphs 0031-0035) to form reaction spots; thus, it is obvious to covalently attach the coupling agent to the solid substrate. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B.	Applicant argues on pages 7-8 of the Remarks that Liu et al do not teach the claimed reactive group ratio, polymer modification to render portions inactive, or the control of probe density.  Thus, Applicant argues Liu et al individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
As noted in the rejections above, the claimed ratio is taught by Frutos et al (i.e., claim 1 of Frutos et al).
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., non-reactive portions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to controlling probe density, it is reiterated from above that Liu et al clearly express a desire to control probe density (e.g., paragraph 0073).  Nakahara et al also teach control of the immobilization density by changing reaction conditions, specifically by controlling the concentration of the surface (e.g., particles) relative to the immobilization solution (e.g., paragraph 0066). Thus. it would be obvious to use a specific concentration of the probe solution (relative to the substrate) to control the probe density.
It is also reiterated from the previous Office Action that Nakahara et al explicitly teach blocking agents, including polyethylene glycol, suppress the adsorption of probe molecules (paragraph 0025; see also paragraph 0071). 
Thus, the density of the probe molecules is affected by the presence of the polyethylene glycol, and the density is therefore controlled. 
C.	Applicant argues  on page 9 of the Remarks that Frutos et a do not teach blocking molecule in solution with probe molecules.  Thus, Applicant argues Frutos et al individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Specifically, the prior art of Nakahara et al is relied upon for teaching the combined probe and blocking agent solution, which has the added advantage of saving time (paragraph 0094
D.	Applicant argues on pages 9-10 of the Remarks that Nakahara et al is limited to metal particles and do not teach the claimed blocking agents. Thus, Applicant again argues Nakahara et al individually.
 In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
It is reiterated that at Frutos et al already teach the use of the glycol as a blocking agent as discussed above, and also teach the attachment of the polymer to a substrate that is part of the flow cell (column 10, lines 25-45). Thus, Frutos et al, and not Nakahara et al, is relied upon for those specific limitations of the claims. 
In addition, claim 1 merely refers to “a solid substrate,” which does not exclude a metal particle within the flow cell. 
Further, Nakahara et al teach metal particles immobilized on a substrate (e.g., paragraph 0092), which is encompassed by the open claim language “comprising” found in the instant claims.
In addition, contrary to Applicant’s assertions, Frutos et al teach substrate comprising a combination of metals and polymers (column 5, lines 30-45), and Liu et al teach metal substrates (paragraph 0023).  
E.	Applicant argues on pages 10-11 of the Remarks that Nakahara et al do not teach polyethylene glycol as a blocking agent to control probe density. Thus, Applicant argues Nakahara et al individually. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Frutos et al specifically teach the use of polyethylene glycol as a blocking agent (column 8, lines 10-35 and column 9, lines 20-40); thus, the use of the glycol as a blocking agent is established at least by the teachings of Frutos et al. 
In addition, contrary to Applicant’s assertions, Nakahara et al explicitly teach blocking agents, including polyethylene glycol, suppress the adsorption of probe molecules (paragraph 0025; see also paragraph 0071). 
Thus, the density of the probe molecules is affected by the presence of the polyethylene glycol, and the density is therefore controlled. 
It is also noted that the courts have stated: 
“even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP§ 2113.

Applicant’s arguments refer to the process of making the flow cell rather than structural limitations of the flow cell. Because the cited art teaches the structural elements of claims, the claims are obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
F.	Applicant argues again on page 11 of the Remarks that Nakahara et al is limited to metal particles. Thus, Applicant again argues Nakahara et al individually.
These arguments are addressed above.
Conclusion
8.	No claim is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634